DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the phrase “extending substantially in a thickness direction” is unclear as the word ‘substantially’ is vague.  The claims do not provide a requisite degree as to what is, or is not “substantially in a thickness direction” thus the Examiner is unable to determine the metes and bounds of the claim.
For claim 3, the Examiner is unable to determine if the phrase “ratio of a length of the plurality of the micro-channels to a size of a cross-section of the microchannel” refers to all of the microchannels, or if Applicant is comparing a ratio of the plurality of microchannels to a single microchannel.  If Applicant’s intent is to recite a ratio comparing the size of all the microchannels to the cross-section of all the microchannels, the claim should be amended to clarify that the cross-section applies to all the microchannels.  For the purposes of examination, the Examiner will regard any arrangement of microchannels that meet the limitations of claim 1 as having the length to cross-section ratio recited in the claim.
For claim 6, it is unclear what Applicant regards as “evenly distributed” as the claim does not provide a parameter or requisite degree that defines the metes and bounds of the phrase evenly distributed.  For the purposes of examination, the Examiner will regard any microchannels that meet the limitations of claim 1 as evenly distributed.
The term “close” in claims 8 and 18 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Examiner notes that placing the second electrode “close” to the photocathode is a relative term as any distance deemed to be ‘close’ by Applicant may not be regarded as close by another user.  As such, the Examiner is unable to determine the metes and bounds of the claims with respect to the second electrode being close to the photocathode.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 7, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faris (US 2004/0245521).
For claim 1, Faris teaches a microfluidic chip comprising at least one well on a biochip array (paragraphs 0089, 0090, figure 10 #310) wherein the biochip array is stack on top of a photocathode (paragraph 0089, figure 10 #330), a microchannel plate on a side of the photocathode away from the biochip array (paragraph 0089, figure 10 #350), and a first electrode on the microchannel plate away from the photocathode (paragraph 0062) wherein the microchannels extend in a thickness direction of the microchannel plate, and the inner walls of the microchannels comprise a secondary electron emission layer (paragraph 0062).  The Examiner notes that the phrase “configured to” does not impart structural limitations to the claims, but instead recites the intended use of the photocathode and the electrode.
For claim 4, Faris teaches a plurality of wells (microchambers, paragraph 0089, figure 10 #310), and a plurality of electrodes (paragraph 0062) wherein the wells are in a one to one correspondence with the electrodes (paragraph 0091).
For claim 6, Faris teaches the microchannels evenly distributed (figure 10).
For claim 7, Faris teaches microchannels having a circular cross section (figure 5).
For claim 10, Faris teaches the emission layer comprising alumina (paragraph 0017).
For claim 11, Faris teaches that microchannel plates are conventionally made from glass (paragraph 0004).
For claim 12, Faris teaches labeling a nucleic acid (modifying a substance, paragraph 0090), introducing the labeled nucleic acid into a well having a complementary nucleic acid (paragraph 0090), and using the electrode to detect electrons multiplied by the microchannel plate (paragraph 0091).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faris (US 2004/0245521) in view of Chuang et al., (US 2013/0148112).
Regarding claims 8 and 9, Faris does not teach a second electrode close to the photocathode, nor do they teach the photo cathode comprising gallium nitride, gallium arsenide, or indium gallium phosphide.
Chuang et al., teach an array detector comprising a photocathode comprising gallium nitride or gallium arsenide (paragraph 0049) wherein an electrode applies a negative voltage to the photocathode (paragraph 0049, figure 3 #’s 203, 204).  Chaung et al., teach that it is advantageous to apply a negative voltage to the photocathode as a means of accelerating electrons to a high energy before detection (paragraph 0072).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Faris to utilize a second electrode to apply a negative voltage to the photocathode in order to accelerate electrons to a high energy as taught by Chuang et al.
Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faris (US 2004/0245521) in view of Leaback (US 5,096,807).
Regarding claims 13-15, Faris does not teach a detection reagent comprising a capture antibody, and detecting an antigen or antibody corresponding to the capture antibody.
Leaback teaches an immunoassay detection system wherein microchannel plates are utilized for detecting antigen-antibody reactions in blood or urine (column 3 lines 38-43).  Leaback also teaches utilizing luminol and horseradish peroxidase (column 4 lines 24-27).  Leaback teaches that it is advantageous to detect antigen-antibody reactions with luminescence as a means of measuring small quantities of biological and chemical substances.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Faris to utilize luminescence to detect antigen-antibody reactions in blood or urine in order to measure small quantities of biological and chemical substances as taught by Leaback.
Allowable Subject Matter
Claims 2, 5, 16, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a microfluidic chip wherein the microchannels have a cross-section with a size ranging from 20 to 40 microns and a length ranging from 0.6 to 2.4 millimeters.  Additionally, the prior art does not teach a ratio of the sum of volumes of the microchannels to the volume of the microchannel plate ranging from 60 to 80%.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798